        Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 1 of 8. PageID #: 319




               IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

Application No.                  09/776,096

Applicant                        Mark W. Perlin

Filed                            February 2, 2001

Art Unit                         1631

Examiner                         Russell Scott Negin

Docket No.                       PERLIN•9

Title of the Invention           Method and System for DNA Mixture Analysis

Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313• 1450                                CERTIFICATE OF TRANSMISSION BY EFS-WEB

                                                       I hereby certify that this paper or fee is being transmitted to
                                                       the United States Patent and Trademark Office

                                                       e:::onically   vc t \ \ e \ 1
                                                        Name: Ans




                                          AMENDMENT

Sir:

         In response to the Office Action of December 9, 2013, please amend the above-identified
patent application as follows.


Amendments to the CJ aims are reflected in the listing of claims which begins on page 2 of this
paper.
Remarks/Arguments begin on page 15 of this paper.




                                                                                                           3
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 2 of 8. PageID #: 320



Appl. No. 09/776,096
Arndt. dated June 9, 2014
Reply to Office action of December 9, 2013



Amendments to the Claims:


This listing of claims will replace all prior versions, and listings, of claims in the application:




Listing of Claims:


         Claim 1 (currently amended): A method of analyzing a DNA mixture comprised of the
steps:


         (a) obtaining a DNA mixture that contains genetic material from at least two contributing
individuals;


         (b) amplifying the DNA mixture in a DNA amplification process to produce an
amplification product comprising DNA fragments;


         (c) producing from the_amplification product a signal comprising signal peaks from the
DNA fragments;


         (d) detecting signal peak amounts in the signal~ and quantifying the amounts to produce
DNA length~ and concentration~ [[information]]from the mixture to form quantitative
genotyping data;


         (e) assuming a [[genoptype]lgenotype value of alleles for a contributor to the quantitative
genotyping data at a genetic locus;




                                             Page 2 of28
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 3 of 8. PageID #: 321



Appl. No. 09/776,096
Arndt dated June 9, 2014
Reply to Office action of December 9, 2013



         (f) setting a mixture weight value for a relative proportion of the contributors to the
quantitative genotyping data;


         (g) forming a linear combination of the genotype values based on the mixture weight
value;


         (h) deriving with a computer a data variance of the amplification process from a model
that includes both the quantitative genotyping data and the linear combination; and


         (i) determining with the computer a probability of the quantitative genotyping data from
the DNA mixture at the locus using both the linear combination and the data variance value.


         Claim 2 (canceled)


         Claim 3 (previously presented): The method as described in Claim 1 wherein the
amplifying step at a locus generates relative amounts of DNA fragments that are proportional to
relative amounts of DNA template present in the DNA mixture.


         Claim 4 (previously presented): The method as described in Claim 3 wherein the
detecting step generates relative amounts of signal that are proportional to the relative amounts
of DNA fragments.


         Claim 5 ( currently amended): The method as described in Claim 1 wherein the forming
step includes a mathematical operation based on a linear model that relates the quantitative
genotyping data to a product of a genotype matrix multiplied by a weight vector that describes
the relative contribution of each individual that is considered in the DNA mixture.



                                             Page 3 of 28
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 4 of 8. PageID #: 322



Appl. No. 09/776,096
Arndt. dated June 9, 2014
Reply to Office action of December 9, 2013




        Claim 1 recited the limitation the "data" in step f and several times onwards, and had an
insufficient antecedent basis. This limitation is now amended in the current invention to the
more specific "quantifying DNA lengths and concentrations from the mixture to form
quantitative genotyping data" without any reference to "information". "Quantitative genotyping
data" is clearly formed in step d, and that phrase is now carried forward on that a sufficient
antecedent basis in steps e, f, hand i. Moreover, that more precise language is now stated in the
relevant dependent claims.


        Claim l, step h, was ambiguous because it was unclear whether the derived data variance
was from the data itself, or from applying the linear combination to the data. This ambiguity has
been clarified in step h, which now reads, "deriving ... a data variance ... from a model that
includes both the quantitative genotyping data and the linear combination." The step now
explicitly states that both the quantitative genotyping data and the linear combination are part of
deriving the data variance.


                                  Claim Rejections - 35 USC Sect. 103


Reiection # 1


        The examiner has rejected claims I, 3-10, 23-27, 29-35, 39, 41-42 46-49, 51-54, and 56-
58 as being unpatentable over Perlin et al (American Journal of Human Genetics, I 995) in view
of Perlin et al (American Journal of Human Genetics, 1994), in view of Ballabio et al (Nature,
1990), in view of Mossa et al (EP, 1997. Applicant respectfully traverses this rejection in view
of the amendments to the claims.




                                             Page 19 of 28
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 5 of 8. PageID #: 323



Appl. No. 09/776,096
Arndt. dated June 9, 2014
Reply to Office action of December 9, 2013



        None of these teachings alone or in combination in any way make obvious the instant
invention, as amended.


        Claim 1, step e, as amended, clarifies that a genotype value for a contributor to the
mixture is a "genotype value of alleles for a contributor". A genotype of a contributor is
comprised of alleles, typically an allele pair at an autosomal STR locus. Examiner's cited prior
art of Perlin et al ( 1995) refers to stutter deconvolution methods for either (a) determining a
genotype allele pair for one individual, i.e., not for a contributor to a mixture, or (b) determining
a set of pooled alleles, i.e., not separate and distinct genotype allele pairs for each contributor to
a mixture. The instant invention determines the genotype alleles (e.g., allele pairs, with one
allele inherited from each parent) for each contributor to a mixture, and is therefore distinguished
from the prior art.


        In this light, the stutter amplification matrix A in Perlin et al ( 1995; page 1201, column 2,
paragraph 1, and figures 2 and 3) is seen to be entirely different from the genotype design matrix
G in the published specification (paragraphs 34 and 48). Matrix A describes a linear stutter
transformation of alleles, whereas G describes a set of allele pair genotype values for each
individual contributing to a DNA mixture. Representing and eliminating allele stutter (matrix A)
has an entirely different meaning and application than representing the genotype allele pair
values of each individual in a mixture (matrix G).


        Matrix A is not matrix G; they are conceptually, functionally, operationally and entirely
distinct from each other. An allele is not a genotype. A set of pooled alleles is not the same as a
set of individual genotypes. A large allele pool merges alleles so that individuals cannot be
distinguished, whereas the present invention separates genotype allele pairs for different
contributing individuals. The claimed invention separates individual genotypes in a novel way.



                                             Page 20 of28
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 6 of 8. PageID #: 324



Appl. No. 09/776,096
Arndt. dated June 9, 2014
Reply to Office action of December 9, 2013



        Claim 1, step h, as amended, clarifies that the data variance is derived from a model that
includes both the quantitative genotyping data and the linear combination (of the genotype allele
pair values based on the mixture weight value). In the notation of the specification, this means
that the data variance depends on both the data d and the linear mixture combination G times w.
There is no data variance in the prior art that depends on both the quantitative data d and a linear
combination G*w of contributor genotypes G with contributor mixture weights w.


        Claim 1, step i, as amended, clarifies that the probability of the quantitative DNA mixture
data is determined using both the linear combination G*w and the data variance. One way of
doing this is given in the specification (paragraph 192) where the probability of the data
Pr{ dlG,w} is given a probability distribution that explicitly includes linear combination G*w and
the data variance in a multivariate normal distribution that contains all those parameters. There
is no probability of quantitative mixture data (in statistics, the "probability of the data 11 is also
referred to as a "likelihood") in the prior art that is detennined using both the linear combination
G*w and the data variance value.


        In statistics, a likelihood ratio (LR) is a change in belief in a hypothesis based on
observed data (J. Good, "Probability and the Weighing of Evidence", Chapter 6, 1950). The
claimed invention describes a LR in the specification (paragraph 203). With regard to claim 47,
there is nothing resembling a LR in the Appendix of Perlin et al (1994).


        The cited prior art provides mechanisms for removing stutter from a set of alleles,
whether individual or pooled. Claim 1 of the instant invention determines in step (i) a
probability of DNA mixture data using a linear combination of genotype values and mixture
weights, together with a data variance derived from the data and linear combination. Moreover,
Claim 46 computes a genotype probability, separating an individual out of the mixture, using this



                                             Page21 of28
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 7 of 8. PageID #: 325



Appl. No. 09/776,096
Arndt. dated June 9, 2014
Reply to Office action of December 9, 2013



determined probability of data. This separation of individual genotypes with a probability
description, as claimed, does not appear in the prior art.


        Accordingly, claim 1 is patentable over the applied art ofrecord. Claims 3-10, 23-27, 29-
35, 39, 41-42 46-49, 51-54, and 56-58 are dependent to claim 1 and are patentable for the
reasons claim 1 is patentable.


Rejection #2


        The examiner has rejected claims 21-22 and 43-45 as being unpatentable over Perlin et al
(American Journal of Human Genetics, 1995) in view of Perlin et al (American Journal of
Human Genetics, 1994 ), Ballabio et al (Nature, 1990) in view of Mossa et al (EP, 1997) in view
of Evett et al (Journal of Forensic Science, 1998).


        Applicant respectfully traverses this rejection in view of the amendments to the claims.
Claim 1 is patentable over the applied art ofrecord, as discussed above in the "Rejection #1"
section. Removing stutter from pooled alleles (prior art) is one problem. Determining genotype
allele pair probabilities for individuals who have contributed their DNA to a mixture (claimed
invention) is another problem. These are entirely different problems, and they have different
solutions.


        Claim 1 is patentable over the applied art ofrecord. Claims 21-22 and 43-45 are
dependent to claim 1 and are patentable for the reasons claim 1 is patentable.


Rejection #3




                                             Page 22 of28
      Case: 5:19-cv-01197-SL Doc #: 19-3 Filed: 09/25/19 8 of 8. PageID #: 326



Appl. No. 09/776,096
Arndt. dated June 9, 2014
Reply to Office action of December 9, 2013




DNA identification is the forensic gold standard. Criminal justice uses DNA evidence to
identify, prosecute, defend, convict and exonerate suspected criminals. However, hundreds of
thousands of DNA items are mixtures that contain two or more individuals. Crime laboratories
often cannot properly interpret their mixture data, and so this crucial evidence is significantly
underreported, or discarded altogether as "inconclusive".


As supported by the Declaration of Dr. Perlin filed herewith, the claimed invention solves the
DNA mixture problem by providing more accurate match statistics. This accuracy has been
established through scientific validation and is accepted by courts. The claimed invention has
introduced reliable DNA identification information in criminal proceedings where none
previously existed. By making better use of DNA data, the claimed invention helps society
convict the guilty, free the innocent, and protect the public from crime.


        In view of the foregoing amendments and remarks, it is respectfully requested that the
outstanding rejections and objections to this application be reconsidered and withdrawn, and
Claims 1, 3- 10 and 21-83, now in this application be allowed.


                                                      Respectfully submitted\


                                                      A ~ ~ ,

                                                      Reg. No. 30,587
                                                      201 N. Craig Street
                                                      Suite 304
                                                      Pittsburgh, PA 15213
                                                      Tel.: (412) 621-9222
                                                      Customer No. 7616




                                             Page 28 of28
